Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11164977 (hereinafter Pat-77) in view of Hayashi (US 20120199930).

Regarding claim 2. The claim 1 of Pat-77 discloses the claim 2 except wherein a gate electrode of the transistor is provided over the second portion of the silicon substrate, wherein an insulating layer is provided over the gate electrode of the transistor, wherein a first wiring and a second wiring are provided over and in contact with the insulating layer, wherein the first wiring is electrically connected to one of a source and a drain of the transistor, and wherein the second wiring is electrically connected to the gate electrode of the transistor.
However, Fig 3 and Fig 4 (detail view of part of Fig 3) of Hayashi discloses a gate electrode 48 of the transistor (Tr1/Tr2) is provided over the second portion (bottom portion) of the silicon substrate 33, wherein an insulating layer (the conforming layer on 48 in 37) is provided over the gate electrode of the transistor, wherein a first wiring 52 (left) and a second wiring 52 (right) are provided over and in contact with the insulating layer, wherein the first wiring is electrically connected to one 49 of a source and a drain of the transistor, and wherein the second wiring is electrically connected to the gate electrode of the transistor (Fig 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-77 to have the Hayashi’s feature for the purpose of providing proper operation of CMOS solid-state imaging device.

Regarding claim 3. The claims 1-2 of Hayashi discloses Pat-77 in view of discloses the claim 3.

Regarding claim 4. The claim 5 of Pat-77 discloses the claim 4 except wherein a gate electrode 48 of the transistor (Tr1/Tr2) is provided over the second portion (bottom portion) of the silicon substrate 33, wherein an insulating layer (the conforming layer on 48 in 37) is provided over the gate electrode of the transistor, wherein a first wiring 52 (left) and a second wiring 52 (right) are provided over and in contact with the insulating layer, wherein the first wiring is electrically connected to one 49 of a source and a drain of the transistor, wherein the second wiring is electrically connected to the gate electrode of the transistor (Fig 4).
However, Fig 3 and Fig 4 (detail view of part of Fig 3) of Hayashi discloses a gate electrode of the transistor (Tr1/Tr2) is provided over the second portion (bottom portion) of the silicon substrate 33, wherein an insulating layer (the conforming layer on 48 in 37) is provided over the gate electrode 48 of the transistor, wherein a first wiring 52 (left) and a second wiring 52 (right) are provided over and in contact with the insulating layer, wherein the first wiring is electrically connected to one of a source 49 and a drain of the transistor, and wherein the second wiring is electrically connected to the gate electrode of the transistor (Fig 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-77 to have the Hayashi’s feature for the purpose of providing proper operation of CMOS solid-state imaging device.

Regarding claim 5. The claims 5-6 of Hayashi discloses Pat-77 in view of discloses the claim 5.

Allowable Subject Matter
Claims 2-4 would be allowable if overcome the nonstatutory double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first insulator is provided along a side surface of the trench and a curved bottom surface of the trench, a second insulator is provided in the trench with the first insulator therebetween, the trench does not penetrate the silicon substrate, a depth of the trench is more than half a thickness of the silicon substrate.”

Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first insulator is provided along a side surface of the trench and a curved bottom surface of the trench, a second insulator is provided in the trench with the first insulator therebetween, the trench does not penetrate the silicon substrate, a depth of the trench is more than half a thickness of the silicon substrate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826